DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 18, and 20 are objected to because of the following informalities:  
Claim 1, line 10, it is suggested to replace “242 less” with “less than 242”.
Claim 18, line 9, it is suggested to replace “242 less” with “less than 242”.
Claim 20, line 8, it is suggested to replace “242 less” with “less than 242”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross Jian Yu (Huawei) “Further discussion on RU allocation subfield in EHT-SIG”.
Regarding claims 1 and 18, Ross Jian Yu discloses a device and a method of wireless communication, the method comprising: allocating, by a first device, at least one resource unit (RU) to at least one second device (see “several contributions have talked about MRU indication using RU allocation subfield in EHT-SIG” in Slide 2); generating an RU allocation subfield defining the allocated at least one RU (see “several contributions have talked about MRU indication using RU allocation subfield in EHT-SIG” in Slide 2); generating a physical layer protocol data unit (PPDU) including a preamble, wherein the preamble includes the RU allocation subfield (see “Do you agree to use an RU allocation subfield in the common filed of an EHT-SIG for single RU and multi-RU indication in a PPDU sent to multiple users for a DL OFDMA transmission?” in Slice 14); and transmitting the PPDU to the at least one second device (see “Do you agree to use an RU allocation subfield in the common filed of an EHT-SIG for single RU and multi-RU indication in a PPDU sent to multiple users for a DL OFDMA transmission?” in Slice 14), wherein the allocating of the at least one RU comprises: allocating a single RU or a multi-RU to a second device (see “several contributions have talked about MRU indication using RU allocation subfield in EHT-SIG” in Slide 2); and setting a maximum of one multiplexed second device in a single RU or in a multi-RU corresponding to 242 less subcarriers (see “Considering the applicable scenario, the entries overhead and the benefits, it is preferred to not support MU_MIMO for small RU when small MRU exists within one 242-tone RU” in Slice 7).
Regarding claims 2 and 19, Ross Jian Yu discloses wherein the allocating of the at least one RU further comprises setting a maximum of eight multiplexed second devices in a single RU or in a multi-RU corresponding to 242 or more subcarriers (see “8 MU-MIMO users for 242-tone RU” and “considering the applicable scenario, the entries overhead and the benefits, it is preferred to have 8 entries (up to 16 users) for Rus that are larger than 242-tone RU. 242-tone RU case is open for discussion.” In Slice 6; “MU-MIMO support can be more useful for large MRU compared with small MRU. It is preferred to support MU_MIMO for large MRU.” In Slice 9).
Regarding claims 20-21, claims 20-21 claimed a method performed by the second device that is located at the other end of the communication with the first device claimed in claims 1-2. Claims 20-21 are, therefore, subject to the same rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ross Jian Yu in view of Lim et al (2021/0314922).
Regarding claims 3-16, Ross Jian Yu doesn't specifically disclose the combination of 26, 52, 106, 242, 484, 996 as described in claims 3-16. However, Lim discloses these combinations (see figures 4-6, 8, 20-39 and Tables 1-16 in the specification). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472